DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kamal Arvind on 10/25/2021.
The application has been amended as follows: 
In the Claims
	Claim 1, line 4: remove/delete word “first”.
	Claim 16, line 7: remove/delete word “first”.
	Claim 16, line 8: remove/delete word “first”.
Claim 20, line 10: remove/delete word “first”.
Claim 25: insert “.” at the end of the claim.

Response to Arguments
Applicant’s arguments, see Remark, filed 6/21/2021, with respect to claims 1-3, 6, 9-13, 16, 17, 20-25, 27, 29, and 31 have been fully considered and are persuasive.  35 U.S.C. 103 rejection of claims 1-3, 6, 9-13, 16, 17, 20-25, 27, 29, and 31 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 9-13, 16, 17, 20-25, 27, 29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach extracting, by the node implementing the ICN routing from the packet payload, a content identifier for the requested content, wherein extracting the content identifier for the requested content by the node implementing the ICN routing comprises: ignoring, by the node implementing the ICN routing, the IP header of the packet, and extracting, by the node implementing the ICN routing, an unique ICN content name of the content from the packet payload of the packet, wherein the unique ICN content name of the content is encapsulated within the packet payload of the packet; forwarding, by the node implementing the ICN routing, the packet to a next hop node in the network based on the unique ICN content identifier name extracted from the packet payload in conjunction with other limitations in independent claims 1, 16, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shailendra et al. (US Pat. No. 9,781,033) teaches providing requested content to a user device in an Overlay Information Centric Network (ICN).
Lee et al. (US Pub. No. 2014/0023072) discloses packet processing in ICN network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466